Citation Nr: 0720023	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had periods of active service from September 1969 
to September 1972 and from March 1977 to May 1978.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the benefit sought 
on appeal.  In a decision dated in December 2004, the Board 
determined that new and material evidence had been submitted 
to reopen the previously denied claim for service connection 
for PTSD and then returned the case for additional 
development.  The case was subsequently returned to the Board 
for further appellate review.

REMAND

A preliminary review of the record upon its return to the 
Board discloses a need for further development prior to final 
appellate review.  In June 2004 the veteran submitted buddy 
statement which attested to the events reported by the 
veteran.  He also appeared at a BVA videoconference hearing, 
and during the hearing he testified that he was beaten, shot 
at, and threatened by fellow soldiers after informing 
officials of certain black market activities that he had 
witnessed while on a detail to Ban Me Thuot in Vietnam.  He 
testified that he reported these incidents to Colonel Kelly, 
whom he said arrested the miscreants, and then drew up 
temporary orders to get him removed from his base in Vietnam 
and transferred to Thailand.  He testified that a permanent 
record of these events was placed in his 201 file.  He also 
testified that in 1970 he was held hostage aboard a plane 
bound for Ethiopia that had landed in Beirut for refueling.  
He testified that he was questioned, along with four other 
Americans, in the back of the plane, and added that the 
entire ordeal lasted about 18 hours.

In December 2004 the Board issued a decision granting the 
veteran's request to reopen his claim for service connection 
for PTSD, and then remanding the matter for further 
development, including verification of alleged in-service 
stressors.  The Board specifically requested that the RO 
contact the United States Armed Services Center for Unit 
Records Research (CURR) for information pertaining to the 
activities of the 330th Radio Research Field Station in 
Nha Trang, Vietnam, in January and February 1972, including 
confirmation that the officer in charge of the 330th Radio 
Research Field Station in early 1972 was Colonel Kelly.  The 
Board also requested confirmation of the veteran's claim that 
he was held hostage in June or July 1970 aboard a hijacked 
plane in Beirut, Lebanon, on its way from New York to 
Ethiopia.  

In a report dated in September 2006 CURR responded that it 
had no record of either the Ban Me Thuot or Beirut incidents.  
It added that it had coordinated its research with the United 
States Army Criminal Investigation Command (CIC) at Fort 
Belvoir, Virginia.  

Although CURR reported that it has no record of the 
Ban Me Thuot incident, it failed to provide 
unit/organizational histories for the 330th Radio Research 
Field Station in Nha Trang, Vietnam, for the time period 
January 1972 through February 1972 or indicate that such 
records were reviewed for any information that might 
corroborate the veteran's reported stressor.  Moreover, while 
the Army CIC was unable to confirm the black-marketing and 
hijacking events reported by the veteran, other investigative 
agencies were not queried.  In compliance with 38 C.F.R. 
§ 3.159(c)(3), the Board thus finds that further development 
is warranted.  See also M21-1MR, Part IV, Subpart ii, Chapter 
1, Section D.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
for additional details regarding his 
alleged captivity aboard a hijacked plane 
in Beirut.  The veteran is specifically 
requested to identify any and all law 
enforcement agencies, including U.S. 
agencies/departments, which 
debriefed/interviewed him regarding the 
1970 Beirut hijacking incident.  The 
veteran should be advised to include as 
much detail as possible, including the 
dates and locations of any interviews, 
and the location of any corroborative 
records, if known.  The veteran is also 
requested to provide as much information 
as possible about the craft that was 
hijacked, such as the airline, flight 
number, and type of plane, and to submit 
any travel receipts, ticket stubs, 
newspaper articles, etc., in his 
possession pertaining to the June 1970 
hijacking incident.

2.  The RO/AMC should contact the 
appropriate service department for a copy 
of unit and organizational histories for 
the 330th Radio Research Field Station in 
Nha Trang, Vietnam, during the time 
period January 1972 through February 
1972.  

3.  The RO/AMC should contact the 
appropriate service department/agency for 
a copy of all records relating to the 
veteran's June 1970 flight to duty 
station in Ethiopia, including a copy of 
military orders, flight plans, flight 
numbers, and confirmation-of-arrival 
documents, as well as records and orders 
concerning the veteran's transfer and 
assignment from Vietnam to Thailand.  

4.  Following the development requested 
above, the RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing.  
Regarding the claim for PTSD, the RO 
should provide the examiner the summary 
of any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If the diagnosis 
of PTSD is not considered appropriate, 
the examiner is requested to comment on 
the diagnoses of PTSD of record and offer 
an explanation as to why they are not 
viable diagnoses.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



